UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4521
BRIAN MAURICE OAKMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
            Cameron McGowan Currie, District Judge.
                            (CR-00-154)

                      Submitted: May 22, 2001

                       Decided: July 31, 2001

   Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Martin Charles Puetz, Augusta, Georgia, for Appellant. Scott N.
Schools, United States Attorney, Stacey D. Haynes, Assistant United
States Attorney, Ann Agnew Cupp, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. OAKMAN
                              OPINION

PER CURIAM:

   Brian Maurice Oakman appeals his convictions and 168-month
sentence imposed after he pled guilty to possession with intent to dis-
tribute and distribution of "a quantity of" cocaine (count 1) and crack
cocaine (count 2), in violation of 21 U.S.C.A. § 841 (West 1999).
Oakman contends that the indictment is defective, he entered his
guilty plea involuntarily, his sentence is invalid, and § 841 is uncon-
stitutional. As support for his contentions, he relies on Apprendi v.
New Jersey, 530 U.S. 466, ___, 120 S. Ct. 2348, 2362-63 (2000)
(holding that "[o]ther than the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory max-
imum must be submitted to a jury, and proved beyond a reasonable
doubt"). Finding no reversible error, we affirm.

   Oakman first argues that, in light of Apprendi, the indictment is
defective because it failed to charge the quantity of drugs as an ele-
ment of the offense, thereby violating his rights under the Fifth
Amendment. We recently held that a specific threshold drug quantity
is an element of an aggravated drug trafficking offense that must be
charged in the indictment and proved to a jury beyond a reasonable
doubt. United States v. Promise, ___ F.3d ___, ___, 2001 WL
732389, at *5 (4th Cir. June 29, 2001) (en banc). We have reviewed
the indictment under the liberal standard set forth in United States v.
Williams, 152 F.3d 294, 298-99 (4th Cir. 1998), and find that the
indictment is sufficient because it properly charged the elements of
the offenses of which Oakman was convicted. Promise, ___ F.3d at
___, 2001 WL 732389, at *8 (finding indictment sufficient where it
charged defendant with conspiracy to possess with intent to distribute
"a quantity of cocaine and cocaine base"); United States v. Angle, ___
F.3d ___, ___, 2001 WL 732124, at *2 (4th Cir. June 29, 2001) (en
banc) (reaching same conclusion where sentence imposed was less
than 240 months). Thus, Oakman is not entitled to relief on this claim.

  Next, Oakman alleges that his guilty plea was unknowing because
he was not informed of the nature of the charges against him. Rule
11(c)(1) of the Federal Rules of Criminal Procedure requires a district
court to inform a defendant of the nature of the charge. Fed. R. Crim.
                      UNITED STATES v. OAKMAN                         3
P. 11(c)(1). A violation of Rule 11(c)(1) is harmless if the error did
not violate the defendant’s substantial rights. Fed. R. Crim. P. 11(h);
United States v. Thorne, 153 F.3d 130, 133 (4th Cir. 1998). If the
defendant is aware of the information omitted by the court, the omis-
sion would not likely affect his decision to plead and may be consid-
ered harmless. United States v. Goins, 51 F.3d 400, 402-03 (4th Cir.
1995).

   Although Oakman asserts on appeal that "he had no idea exactly
what amounts of drugs the [G]overnment would allege were
involved," (Appellant’s Br. at 19), the Government stated at the plea
hearing that Oakman was responsible for 30.31 grams of cocaine and
116.73 grams of crack cocaine. Based on that information, the court
thoroughly informed Oakman of the possible penalties—for the
cocaine offense, no more than twenty years in prison, and for the
crack offense, "the worst case situation" of ten years to life. Thus, we
find that any error in the Rule 11 colloquy is harmless.

   Oakman also asserts that his 168-month sentence is invalid in light
of Apprendi. Oakman’s sentence does not violate Apprendi because
his 168-month term of incarceration does not exceed the twenty-year
statutory maximum set forth in 21 U.S.C.A. § 841(b)(1)(C). Angle,
___ F.3d at ___, 2001 WL 732124, at *2; Promise, ___ F.3d at ___,
2001 WL 732389, at *5; United States v. Kinter, 235 F.3d 192, 201
(4th Cir. 2000) (finding that Apprendi does not apply to judge’s exer-
cise of sentencing discretion within statutory range, so long as defen-
dant’s sentence is not set beyond maximum term specified in
substantive statute), cert. denied, 121 S. Ct. 1393 (2001); United
States v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000) (applying a plain
error standard of review), petition for cert. filed, Apr. 17, 2001 (No.
00-1605). We therefore find no error in Oakman’s sentence.

   Finally, Oakman asserts that § 841 is unconstitutional after
Apprendi. We find his arguments unpersuasive. See United States v.
Brough, 243 F.3d 1078, 1080 (7th Cir. 2001) (holding that "there is
no constitutional defect in the design of § 841, and . . . no impediment
to convictions under the statute as written").

   Accordingly, we affirm Oakman’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
4                    UNITED STATES v. OAKMAN
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED